Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions    
1.	The applicant response with amendment to the claims and elected with traverse, in view of the amendment the arguments are persuasive, all claim (1-12) are being examine.
Citation of Relevant Prior Art 

2.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Yuan (US 20160243956 A1) describes a charging management system (CMS) for a charger of an electric vehicle, comprising: a charger grid micro-dispatching system (CGMS) module, which is responsible for communicating with a power supply grid centralized controller, interpreting received parameter information data according to a certain strategy, outputting an interpretation result, and sending said interpretation result to a charger charging management system (CCMS) module; a charger battery management system (CBMS) module, which is responsible for communicating with a battery management system (BMS) of the electric vehicle, receiving various communication and charging parameters sent by the BMS, interpreting the various communication and charging parameters according to a certain strategy, outputting charging requirement parameters and sending said charging requirement parameters to said CCMS module; a charger vehicle-dispatching management system (CVMS) module, which is responsible for communicating with said CCMS module and collecting multiple built-in parameters of the charger, and meanwhile responsible for communicating with a user vehicle dispatching center and sending the multiple built-in parameters of the charger to the user vehicle dispatching center; a charger network management system (CNMS) module, which is responsible for communicating with an intelligent network cloud platform, receiving and sending multiple parameter information, and meanwhile indirectly communicating with a user terminal device through the cloud platform; and said CCMS module, which is a core of the CMS, responsible for communicating with said CGMS module, said CBMS module, said CVMS module, and said CNMS module, and meanwhile responsible for a control of a direct current (DC) module, a control of a vehicle power distribution unit (PDU), battery diagnosis and protection, charger self-diagnosis and self-protection, BMS diagnosis and protection, vehicle diagnosis and protection, and fault recording, steps of: before charging, the power supply grid centralized controller monitoring grid usage conditions of a controlled area and sending area electric quantity load information to the CMS; the CGMS module receiving the area electric quantity load information, judging whether a current area electric quantity is over a preset area electric quantity upper limit, and sending the current area electric quantity and a judged result to the CCMS module; the CCMS module receiving charging mode information and starting to charge the electric vehicle; and after finishing charging, the CCMS module sending a charging electric quantity to the CGMS module; the CGMS module collecting the charging electric quantity of the charger in a specific time period and sending to the power supply grid centralized controller, wherein: during charging, the CVMS module sends current charger information, a condition whether an area electricity consumption is over load parameters, and estimated charging information to the user vehicle dispatching center; and, according to the above information, the user vehicle dispatching center determines an affiliated unit of the electric vehicle to choose chargers at different locations for charging the electric vehicle.

	Okada (US 20150258897 A1) describes a regeneration control device for a vehicle comprising: a motor capable of generating a vehicle braking force by regeneration; a battery system including a plurality of chargeable/dischargeable cell batteries; a battery monitoring device configured to detect a state of the battery system and states of the cell batteries; and regeneration limiting means configured to limit an amount of regeneration by the motor performed when a vehicle braking request is received within a predetermined regeneration power limiting amount, wherein a period of a first limit of regeneration power starting when the vehicle braking request is received is provided, in which limit of regeneration power is performed by using a constant value or a regeneration power limiting amount set according to a last state of the battery system, and wherein a period of a second limit of regeneration power in which limit of regeneration power is performed after the period of the first limit of regeneration power is provided, in which the regeneration power limiting amount is determined according to the states of the cell batteries acquired from the battery monitoring device during the regeneration performed in the period of the first limit of regeneration power. A regeneration control device for a vehicle, comprising: a motor capable of generating a vehicle braking force by regeneration; a battery system including a plurality of chargeable/dischargeable cell batteries; and a battery monitoring device configured to detect a state of the battery system and states of the cell batteries, wherein the regeneration control device further comprises regeneration power limiting means configured to limit an amount of regeneration by the motor according to a predetermined regeneration power limiting amount in response to a braking request for the vehicle, and wherein the regeneration control device further comprises constraint cell battery identifying means configured to identify one or a plurality of cell batteries likely to reach a regeneration inhibiting voltage during regeneration according to states of the cell batteries having been acquired from the battery monitoring device during the regeneration by the regeneration power limiting means.

	a regeneration control device for a vehicle includes a motor capable of generating a vehicle braking force by regeneration, a battery system including a plurality of chargeable/dischargeable cell batteries, a battery monitoring device configured to detect a state of the battery system and states of the cell batteries, and regeneration limiting means configured to limit an amount of regeneration by the motor performed when a vehicle braking request is received within a predetermined regeneration power limiting amount, and in the regeneration control device, a period of a first limit of regeneration power starting when the vehicle braking request is received is provided, in which limit of regeneration power is performed by using a constant value or a regeneration power limiting amount set according to a last state of the battery system, and a period of a second limit of regeneration power in which limit of regeneration power is performed after the period of the first limit of regeneration power is provided, in which the regeneration power limiting amount is determined according to the states of the cell batteries acquired from the battery monitoring device during the regeneration performed in the period of the first limit of regeneration power.

The regeneration power limiting amount for the period of the first limit of regeneration power is set so that a total voltage of the battery system becomes lower than a predetermined total voltage limiting value, for example, and a relatively small amount of regeneration is set as the regeneration power limiting amount with a sufficient margin so as to securely protect the cell batteries. Accordingly, the cell batteries are securely prevented from reaching a regeneration inhibiting voltage even in an initial period of braking in which the vehicle speed is high. Meanwhile, the regeneration power limiting amount for the period of the second limit of regeneration power is determined according to the states of the cell batteries that have been actually acquired during the regeneration in the period of the first limit of regeneration power, and a relatively large amount of regeneration that is close to the limit can therefore be set as the regeneration power limiting amount. In one preferable embodiment, a cell battery that is likely to reach the regeneration inhibiting voltage during regeneration is identified according to the states of the cell batteries during the period of the first limit of regeneration power and the regeneration power limiting amount for the period of the second limit of regeneration power is determined so that the identified cell battery may not reach the regeneration inhibiting voltage. Accordingly, even if the multiple cell batteries have various different characteristics, no cell battery would reach the regeneration inhibiting voltage. The states of the cell batteries acquired during the period of the first limit of regeneration power include at least one of a voltage across terminals, a current value, a state of charge (SOC), a state of health (SOH), and an internal resistance value of the cell batteries

Boehm (US 20120242289 A1) describes a method for ascertaining a maximum obtainable power from a traction storage-battery system that includes a plurality of storage-battery elements connected in series, comprising: determining at least one power indicator for each of the storage-battery elements; ascertaining a quantity of a smallest power indicators of all determined power indicators of all storage-battery elements, the quantity including one of a smallest power indicator or a subgroup of the smallest power indicators of all power indicators of the storage-battery elements; providing a power-output limit for the quantity by operating the storage-battery system along the power-output limit of one of the storage-battery elements, by one of estimation or by approximation with the aid of a model that reflects the storage-battery elements, starting from the power indicators of at least one of the quantity and other measured physical instantaneous variables of the one of the storage-battery elements; extrapolating the maximum power obtainable from the traction storage-battery system based on the power-output limit, the maximum power obtainable from the traction storage-battery system being linked by the extrapolation to a power output of the at least one storage-battery element for which the quantity of the smallest power indicators was ascertained, which lies by a predefined amount below the power-output limit; and outputting the maximum power obtainable from the traction storage-battery system as a value, wherein the ascertainment of the quantity includes ascertaining the smallest power indicator, the quantity being provided by the smallest power indicator, where the step of providing the power-output limit includes starting from the smallest power indicator, and the extrapolation is carried out based on power output of the storage-battery element having the smallest power indicator, wherein the determination of the power indicator includes measuring, as the power indication, at least one of a cell voltage which is available at the storage-battery elements, a load current with which the traction storage-battery system is loaded, a temperature which the storage-battery elements exhibit, an internal resistance of the storage-battery elements, a state of charge, and a cell capacity, and the determination of the power indicator further includes at least one of measuring at least one operating variable of the storage-battery elements, the operating variable being one of current, voltage or temperature, and ascertaining the power indicator by a model that simulates the storage-battery element.

FUJITA (US 2018/0006335 A1) describes a storage battery controlling device comprising: a battery characteristic estimator configured to calculate an internal resistance of a secondary battery and a function indicating relationship between an open circuit voltage of the secondary battery and a state of charge or an amount of a charge charged of the secondary battery, on the basis of data of a temperature, a voltage and a current of the secondary battery which are measured in charging or discharging the secondary battery; and an input/output performance value calculator configured to calculate an inputtable/outputtable power amount of the secondary battery on the basis of the internal resistance and the function calculated by the battery characteristic estimator, wherein the input/output performance value calculator calculates an inputtable/outputtable current within a predetermined fixed period on the basis of the fixed period and the function, calculates a voltage drop of the secondary battery on the basis of the internal resistance and the inputtable/outputtable current within the fixed period, and calculates the inputtable/outputtable power amount of the secondary battery within the fixed period on the basis of the function and the voltage drop, wherein the battery characteristic estimator calculates initial charge amounts and masses of a positive electrode and a negative electrode of the secondary battery on the basis of the data of the temperature, the voltage and the current of the secondary battery, and on the basis of those calculated, calculates the function, an internal resistance corrector configured to calculate an internal resistance at a predetermined reference temperature on the basis of the data of the temperature of the secondary battery and the internal resistance calculated by the battery characteristic estimator, wherein the input/output performance value calculator calculates the inputtable/outputtable power amount of the secondary battery at the reference temperature on the basis of the internal resistance at the reference temperature.

EIFERT (US 2016/0114696 A1) describes a method for monitoring the state of charge of a battery of a motor vehicle the battery current is determined at moments in time at which the battery charging voltage is decreased to a defined limit value. The battery current thus determined is transmitted to an evaluation unit, which generates an alarm signal should no discharge of the battery be measured by means of the determined battery current for a defined monitoring period. Here, the limit value for the battery charging voltage is selected such that the battery discharges when the state of charge of the battery lies above a defined threshold. The used monitoring period may be a fixedly defined value or may be adapted continuously to the current state of the battery. The battery monitored in this way is thus a lead battery in particular. The limit value for the decrease of the battery charging voltage is selected such that the algorithm as a result can identify whether the state of charge of a battery lies above or below a threshold above which the electrical functionality of the battery can always be guaranteed. However, the algorithm here identifies only discrete states of charge, since it only determines whether the state of charge is high and low with respect to the threshold. This means that it detects discrete states instead of estimating an exact state of charge as accurately as possible. Instead of calculating an estimation of the state of charge continuously, the algorithm outputs a signal that identifies whether the state of charge lies above or below a predefined threshold. If no discharge is measured within a defined period of time following the decrease of the battery charging voltage, this means that the state of charge lies below the threshold and thus is insufficient. If, by contrast, a discharge is determined, this means that the state of charge lies above the threshold and is sufficiently high. The method thus only determines a low or high state of charge, however this is sufficient for typical charging and stop-start control strategies, which aim to minimize the fuel consumption. This is also sufficient for strategies for the power supply management of plug-in vehicles designed to maintain a long battery service life and to maximize the range of the electric drive. The algorithm therefore also does not carry out an initial estimation of the state of charge following a long dormant period, which would otherwise entail the previously mentioned problems. The algorithm may also be implemented without a pole-mounted battery current sensor and/or battery voltage sensor.
[0018] The measured values may be transmitted directly or indirectly to the evaluation unit from a sensor. Furthermore, the evaluation unit does not have to be an independent module, since its functionality can also be formed by the cooperation of a number of individual modules.  A high or low state of charge with respect to a threshold is determined by monitoring the battery current whilst the voltage at the battery terminals is reduced, at least for a moment, to a voltage corresponding to the calibrated threshold. Here, battery current can be determined directly or also indirectly by measuring the output current of a current source by means of which the battery is charged. This current source in particular is a generator (for example an alternator) or a DCDC converter of the motor vehicle. If the output current of the alternator or of the DCDC converter falls to zero whilst the voltage drop occurs, it may be assumed that the total low-voltage current is delivered by the battery. The battery discharge time can thus be determined by monitoring the output current of the alternator or of the DCDC converter, and no separate battery current sensor is required.

Sultenfuss (US 2018/0375359 A1) describes a power storage adapter (PSA) includes a PSA port, a PSA battery, and a PSA controller having access to memory media storing instructions executable by the PSA controller. In the power storage adapter, when a portable information handling system is connected to the PSA port to receive first electrical power supplied by the power storage adapter, an AC line power source does not supply electrical power to the power storage adapter, and a first state of charge (SOC) of the PSA battery is above a recharging state of charge, the instructions may be executable by the PSA controller to determine a second state of charge of an internal battery included with the portable information handling system. When the second state of charge indicates that the internal battery is operating in a constant voltage charging regime, the instructions may be executable to discontinue supplying the first electrical power at the PSA port, a method is for high efficiency charging using a power storage adapter. When a portable information handling system is connected to a PSA port of a power storage adapter to receive first electrical power supplied by the power storage adapter, an AC line power source does not supply electrical power to the power storage adapter, and a state of charge (SOC) of a PSA battery included with the power storage adapter is above a recharging state of charge, the method may include determining a second state of charge of an internal battery included with the portable information handling system. When the second state of charge indicates that the internal battery is operating in a constant voltage charging regime, the method may include discontinuing supplying the first electrical power at the PSA port.

OISHI (US 2015/0058617 A1) describes an information processing device that is powered by a battery, the information processing device comprising: a processor that evaluates a virtual remaining capacity of the battery corresponding to each of a plurality of operating systems running on a hypervisor executed by the information processing device, by using characteristic information that indicates a characteristic of each of the plurality of operating systems and a physical remaining capacity value that indicates a physical remaining capacity of the battery; and reports, to each individual operating system of the plurality of operating systems, a virtual remaining capacity value obtained by evaluating the virtual remaining capacity of the battery corresponding to the individual operating system. A method for reporting a remaining battery capacity, the method comprising: evaluating, by an information processing device that is powered by a battery and that executes a hypervisor, a virtual remaining capacity of the battery corresponding to each of a plurality of operating systems running on the hypervisor, by using characteristic information that indicates a characteristic of each of the plurality of operating systems and a physical remaining capacity value that indicates a physical remaining capacity of the battery; and reporting, by the information processing device, to each individual operating system of the plurality of operating systems, a virtual remaining capacity value obtained by evaluating the virtual remaining capacity of the battery corresponding to the individual operating system.

Krishnakumar (US 10673271 B2) describes a power adapter device, comprising: a first port and a second port; and a controller having access to memory media storing instructions executable by the controller to cause the power adapter device to: establish a first power delivery contract to supply a first electrical power from the power adapter device to a first portable information handling system coupled to the power adapter device at the first port, wherein the first portable information handling system includes a first processor coupled to a first memory that stores first program instructions executable by the first processor; supply the first electrical power to the first portable information handling system; receive a request for a second power delivery contract from a second portable information handling system coupled to the power adapter device at the second port, the second power delivery contract to supply a second electrical power to the second portable information handling system, wherein the second portable information handling system includes a second processor coupled to a second memory that stores second program instructions executable by the second processor; responsive to receiving the request, determine a power margin of the power adapter device as a difference between a maximum power rating of the power adapter device and the first electrical power; and when the power margin is less than the second electrical power: identify charging characteristics associated with the second portable information handling system, wherein the charging characteristics describe electrical power delivered to the second portable information handling system prior to the request; assign a first priority to the first portable information handling system; assign a second priority, greater than the first priority, to the second portable information handling system based on the charging characteristics and based on a present time of day is within a starting range of a starting time of a starting timestamp for the charging characteristics; and when the second priority is greater than the first priority: discontinue supplying the first electrical to the first portable information handling system; establish the second power delivery contract; and supply the second electrical power to the second information handling system.

Crawford (US 11169214 B2) describes a method, comprising: receiving battery data for a time period, the battery data representing actual performance of a battery system over the time period and including state-of-charge of the battery system; identifying sub-periods of charging or discharging in the time period; for at least one of the respective sub-periods of time, determining a function that represents how a rate-of-change of the state-of-charge of the battery system with respect to time varies with the state-of-charge of the battery system; based at least in part on the functions determined for the respective sub-periods of time, determining an expected performance of the battery system at a plurality of states-of-charge; and transmitting operating instructions for the battery system based on the expected performance. A system, comprising: at least one processor; memory storing computer-executable instructions that when executed by the at least one processor, cause the at least one processor to: receive battery data for a time period, the battery data representing actual performance of a battery system over the time period and including state-of-charge of the battery system; identify sub-periods of charging or discharging in the time period; for at least one of the respective sub-periods of time, determine a function that represents how a rate-of-change of the state-of-charge of the battery system with respect to time varies with the state-of-charge of the battery system; and determine an expected performance of the battery system at the plurality of states-of-charge based at least in part on the functions determined for the respective sub-periods of time. One or more non-transitory computer-readable media storing computer-executable instructions that when executed by a controller, cause the controller to perform a method of managing operation of a battery system, the managing comprising: identifying, in battery data representing actual performance of a battery system over a time period, sub-periods of charging or discharging in the time period, wherein the battery data comprises state-of-charge of the battery system for a plurality of times within the time period; for the respective sub-periods of time, fitting a curve to the battery data corresponding to the time sub-period, the curve representing how a rate-of-change of the state-of-charge of the battery system with respect to time varies with the state-of-charge of the battery system; generating a performance model for the battery system using the curves for the respective sub-periods of time; and generating operating instructions for the battery system using the performance model.

Carralero (US 10547184 B2) describes a system, comprising: a battery; a power management unit connected with the battery and operable to control power to and from the battery based on an adaptive cell balancing algorithm specific to the battery, wherein the adaptive cell balancing algorithm: receives an input from the battery during at least one of a charge event and a discharge event, wherein the input comprises one or more of voltage information, current information, temperature information, and pressure information for the battery; determines current data for the battery using the input, wherein the current data comprises data for a parameter of the battery that is selected from a state of health, a capacity, a maximum discharge, a maximum rate of charge, a heat generation, and a temperature change; compares the current data with previous data for the parameter of the battery that is determined during at least one of a previous charge event and a previous discharge event; updates a virtual model of the battery when the comparison indicates that the current data is changed from the previous data, wherein updating the virtual model comprises: determining one or more first statistical variances between the current data and the previous data, and determining one or more second statistical variances between the current data and predicted data; generates at least one limit based on the updated virtual model, wherein the at least one limit includes at least one of a voltage limit, a current limit, a temperature limit, and a pressure limit; and outputs the at least one limit to the power management unit, wherein the power management unit limits power to and from the battery to prevent exceedance of the at least one limit; and a spare power unit connected with the power management unit and the battery, the power management unit operable to store excess charge to the spare power unit and to divert stored charge from the spare power unit to the battery when the battery is charged less than a determined percentage. A method, comprising: monitoring with a processor a voltage, a current, a temperature, and a pressure of a battery; determining a state of health of the battery based on real time operation of the battery and a virtual operation of the battery, wherein the virtual operation of the battery is based on an adaptive cell balancing algorithm implemented by a power management unit and specific to the battery, wherein the adaptive cell balancing algorithm: receives an input from the battery during at least one of a charge event and a discharge event, wherein the input comprises one or more of voltage information, current information, temperature information, and pressure information for the battery; determines current data for the battery using the input, wherein the current data comprises data for a parameter of the battery that is selected from a state of health, a capacity, a maximum discharge, a maximum rate of charge, a heat generation, and a temperature change; compares the current data with previous data for the parameter of the battery that is determined during at least one of a previous charge event and a previous discharge event; updates a virtual model of the battery when the comparison indicates that the current data is changed from the previous data, wherein updating the virtual model comprises: determining one or more first statistical variances between the current data and the previous data, and determining one or more second statistical variances between the current data and predicted data; generates at least one limit based on the updated virtual model, wherein the at least one limit includes at least one of a voltage limit, a current limit, a temperature limit, and a pressure limit; and outputs the at least one limit, wherein the power management unit limits power to and from the battery to prevent exceedance of the output at least one limit; and setting an operating limit of the battery based on the state of health of the battery.

Jannson (US 8400162 B1) describes  method of monitoring battery capacity, comprising: determining a starting capacity of a battery; determining an activity coefficient for a device connected to the battery; determining a voltage and current profile for the battery using the starting capacity; determining a voltage and current operating point for the device using the activity value for the device; and determining an updated capacity of the battery using the voltage and current profile for the battery and the voltage and current operating point for the device. method for evaluating battery characteristics for a battery to power a system, comprising: determining a predetermined mean operating time for the system; determining a duration of an operating period of the system using the predetermined mean operating time; determining an activity coefficient for a device to be connected to the battery; determining an active current value for the device; determining an average active current value for the device using the activity coefficient and the active current value; determining an average self discharge rate for the battery; determining an average inactive current value for the system using the average sell discharge rate; determining an initial capacity for the battery; determining a mass of the battery; and determining a specific mean operating time for the system using the average active current value, the average inactive current value, the initial capacity, and the mass.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Abigail J. Griffin on June 10, 2022.
The application has been amended as follows:

In claim 1, line 12, after (8) insert: 

Wherein a power prediction unit (38) predicts a maximum electrical power which can be drawn from the battery cells (2) from the selected state variables of the virtual data set of the virtual cell (8).

In claim 7, line 10, after (8) insert: 

Wherein a power prediction unit (38) predicts a maximum electrical power which can be drawn from the battery cells (2) from the selected state variables of the virtual data set of the virtual cell (8).

In claim 11, line 14, after (30) insert: 

Wherein a power prediction unit (38) predicts a maximum electrical power which can be drawn from the battery cells (2) from the selected state variables of the virtual data set of the virtual cell (8).

Cancel claim 4.

Remarks: The above change(s) is/are to define the invention better and overcome the prior art.

Allowable Subject Matter
4.	Claims 1-3 and 5-12 are allowed.
Reasons for Allowance
5.	The following is an examiner's statement of reasons for allowance:
Independent claims 1, 7, 11 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a method for controlling and monitoring a plurality of battery cells (2) in a battery pack (5), the method comprising: wherein a power prediction unit (38) predicts a maximum electrical power which can be drawn from the battery cells (2) from the selected state variables of the virtual data set of the virtual cell (8). It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 2-3, and 5-6 are allowed due to their dependency on claim 1.

Regarding claim 7:
The primary reason for the allowance of claim 7 is the inclusion of a management system (30) for controlling and monitoring a plurality of battery cells (2) in a battery pack (5), the management system comprising: wherein a power prediction unit (38) predicts a maximum electrical power which can be drawn from the battery cells (2) from the selected state variables of the virtual data set of the virtual cell (8). It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 8-10 are allowed due to their dependency on claim 7.

Regarding claim 11:
The primary reason for the allowance of claim 11 is the inclusion of a battery pack (5), comprising: wherein a power prediction unit (38) predicts a maximum electrical power which can be drawn from the battery cells (2) from the selected state variables of the virtual data set of the virtual cell (8). It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claim 12 are allowed due to their dependency on claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s note: Current claims: the preamble seems is limiting because it recited essential structure of the invention or necessary to give meaning to the claim ( RIM v. NTP)

Contact information

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
June 10, 2022